MEMORANDUM DECISION
ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),                            Nov 04 2015, 8:57 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


                                                         ATTORNEYS FOR APPELLEE
                                                         Gregory F. Zoeller
                                                         Attorney General of Indiana
                                                         Robert J. Henke
                                                         James D. Boyer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 4, 2015
of the Parent-Child Relationship                         Court of Appeals Case No.
of:                                                      79A02-1412-JT-858
K.H. (Minor Child)                                       Appeal from the Tippecanoe
                                                         Superior Court
And
                                                         The Honorable Faith A. Graham,
P.V. (Father),                                           Judge
Appellant-Respondent,                                    The Honorable Crystal A. Sanders,
                                                         Magistrate
        v.                                               Trial Court Cause No.
                                                         79D03-1403-JT-10
The Indiana Department of
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision on Rehearing 79A02-1412-JT-858 | November 4, 2015
                                                                                             Page 1 of 3
      Riley, Judge.


[1]   In a memorandum decision, our court affirmed the trial court’s Order

      terminating the parental rights of Appellant-Respondent, P.V., to his minor

      child, K.H. In re Termination of the Parent Child Relationship of K.H., No. 79A02-

      1412-JT-858, 2015 WL 4642586 (Ind. Ct. App. Aug. 5, 2015). In our decision,

      we included the following footnote:

              In accordance with the revised Administrative Rule 9(G), certain
              evidence was submitted to our court which is declared
              confidential and must be excluded from public access. See Ind.
              Administrative Rule 9(G)(2); Ind. Code § 31–39–1–2 (declaring
              the confidentiality of juvenile court records). Despite the parties'
              non-compliance with the Administrative Rule, we have
              endeavored to maintain confidentiality on appeal. However, as a
              number of facts derived from the confidential records are
              “essential to the resolution of litigation[,]” we have included
              confidential information in this decision only to the extent
              necessary to resolve this appeal. Admin. R. 9(G)(7)(a)(ii)(c).


      Id. at *1 n.1.


[2]   The State has petitioned for rehearing, arguing that the footnote is not

      applicable because “neither party in this case was in ‘non-compliance with the

      Administrative Rule [9(G)].’” (State’s Petition for Reh’g p. 3). As the footnote

      indicates, juvenile court records are declared confidential pursuant to Indiana

      Code section 31-39-1-2. According to Indiana Administrative Rule 9(G)(1)(a),

      “where all Court Records are declared confidential by statute or another court

      rule[,]” the entire case must be excluded from public access. As here, where the

      Court of Appeals of Indiana | Memorandum Decision on Rehearing 79A02-1412-JT-858 | November 4, 2015
                                                                                                   Page 2 of 3
entire record—as opposed to only a portion thereof—is excluded from public

access, “[t]he green paper requirements set forth in [Indiana Administrative

Rule] 9(G)(5)(b) do not apply.” Admin. R. 9(G)(5)(b)(iii). Therefore, we grant

the State’s petition for rehearing for the limited purpose of deleting Footnote 1

regarding Indiana Administrative Rule 9(G). We affirm our decision in all

other respects.


Bailey, J. and Barnes, J. concur




Court of Appeals of Indiana | Memorandum Decision on Rehearing 79A02-1412-JT-858 | November 4, 2015
                                                                                             Page 3 of 3